Title: To James Madison from William Jarvis, 13 October 1803 (Abstract)
From: Jarvis, William
To: Madison, James


13 October 1803, Lisbon. Encloses duplicates of letters and extracts sent by the brig Essex, Captain Webster, via Newburyport. As this vessel and another “sailed the afternoon of the 10th. with a strong North Easterly Wind,” has “no doubt they will not be in danger from the Moor.” “The Extract from the Dutch Consul at Tangier (see no 6) is the only information I have since received, worth troubling you with. Affairs continue quiet here.”
 

   
   RC (DNA: RG 59, CD, Lisbon, vol. 2). 1 p.; docketed by Wagner “3 Octr. 1803.” For enclosures, see Jarvis to JM, 8 Oct. 1803, and nn.



   
   A full transcription of this document has been added to the digital edition.

